 1 Nanci L. Clarence (CABN 122286)
   Josh A. Cohen (CABN 217853)
 2 CLARENCE DYER & COHEN LLP
   899 Ellis Street
 3 San Francisco, CA 94109
   Tel: (415) 749-1800
 4 Fax: (415) 749-1684
   nclarence@clarencedyer.com
 5 jcohen@clarencedyer.com

 6 Attorneys for Defendant CRAIG ON

 7
                                     UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                         SAN FRANCISCO DIVISION
10
     UNITED STATES OF AMERICA,                       )   Case No. CR-14-0544 JSW
11                                                   )
             Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER
12                                                   )
        v.                                           )   Date: October 9, 2018
13                                                   )   Time: 1:00 p.m.
     CRAIG S. ON,                                    )   Court: Hon. Jeffrey S. White
14                                                   )
             Defendant.                              )
15                                                   )
                                                     )
16

17
             WHEREAS, the above-captioned case is scheduled for a status hearing on October 9, 2018 at
18
     1:00 p.m.;
19
             WHEREAS, the defendant, Craig On, continues to cooperate pursuant to the terms of his Plea
20
     Agreement;
21
             WHEREAS, counsel for Mr. On and counsel for the United States respectfully request that the
22
     Court please postpone the sentencing for defendant On until his cooperation is completed;
23
             WHEREAS, for the reasons previously set forth by the government under seal, additional time is
24
     needed to complete Mr. On’s cooperation;
25
             NOW, THEREFORE, counsel for the government and for defendant On respectfully request that
26
     the status hearing scheduled for October 9, 2018 at 1:00 p.m. be adjourned to April 16, 2019, or to such
27

28 STIPULATION AND [PROPOSED] ORDER,
     United States v. On, Case No. CR 14-0544 JSW

                                                     1
 1 other date as may be convenient for the Court.

 2          SO STIPULATED.

 3 Dated: October 4, 2018                               BRIAN J. STRETCH
                                                        Acting United States Attorney
 4

 5                                                             /s/
                                                        __________________________
 6                                                      ADAM A. REEVES
                                                        ROBERT DAVID REES
 7                                                      Assistant United States Attorneys
 8

 9

10 Dated: October 4, 2018                                     /s/
                                                        __________________________
11                                                      NANCI L. CLARENCE, ESQ.
                                                        JOSH A. COHEN, ESQ.
12
                                                        CLARENCE, DYER & COHEN, LLP
13                                                      Counsel for Craig S. On

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION AND [PROPOSED] ORDER,
     United States v. On, Case No. CR 14-0544 JSW

                                                    2
 1                                          [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, IT IS SO ORDERED

 3 that the status hearing in the above-captioned case shall be adjourned from October 9, 2018 to April 16,

 4 2019 at 1:00 p.m.

 5

 6

 7
             October 5, 2018
     Dated: _________________________                   _____________________________
 8                                                      JEFFREY S. WHITE
                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION AND [PROPOSED] ORDER,
     United States v. On, Case No. CR 14-0544 JSW

                                                    3
